
QuickLinks -- Click here to rapidly navigate through this document


Exhibit 10.6


FORM OF EMPLOYMENT AGREEMENT

        THIS EMPLOYMENT AGREEMENT is dated as of July 15, 2005 and is between
Willow Grove Bank, a federally chartered savings bank (the "Bank"), and
                        (the "Executive").

WITNESSETH

        WHEREAS, pursuant to an Agreement and Plan of Merger, dated as of
January 20, 2005 (the "Merger Agreement"), between Willow Grove Bancorp, Inc.
(the "Corporation") and Chester Valley Bancorp, Inc., a Pennsylvania corporation
("Chester Valley"), Chester Valley shall, as of the Effective Time (as defined
in the Merger Agreement), merge with and into the Corporation, with the
Corporation being the surviving entity (the "Merger");

        WHEREAS, prior to the consummation of the Merger, the Corporation and
Chester Valley will respectively cause the Bank and First Financial Bank ("First
Financial") to enter into a merger agreement providing for the merger of First
Financial with and into the Bank;

        WHEREAS, the Bank (the "Employer") wishes to provide for the employment
by the Employer of the Executive as of the Effective Time of the Merger, and the
Executive wishes to serve the Employer as of the Effective Time of the Merger,
on the terms and conditions set forth in this Agreement; and

        WHEREAS, in order to induce the Executive to remain in the employ of the
Employer and in consideration of the Executive's agreeing to remain in the
employ of the Employer, the parties desire to specify the severance benefits
which shall be due the Executive by the Employer in the event that his
employment with the Employer is terminated under specified circumstances;

        NOW THEREFORE, in consideration of the mutual agreements herein
contained, and upon the other terms and conditions hereinafter provided, the
parties hereby agree as follows:

        1.    Definitions.    The following words and terms shall have the
meanings set forth below for the purposes of this Agreement:

        (a)    Average Annual Compensation.    The Executive's "Average Annual
Compensation" for purposes of this Agreement shall be deemed to mean the average
amount of Base Salary and cash bonus paid to the Executive by the Employer or
any subsidiary thereof during the most recent five calendar years preceding the
Date of Termination (or such shorter period as the Executive was employed).

        (b)    Base Salary.    "Base Salary" shall have the meaning set forth in
Section 3(a) hereof.

        (c)    Cause.    Termination of the Executive's employment for "Cause"
shall mean termination because of personal dishonesty, incompetence, willful
misconduct, breach of fiduciary duty involving personal profit, intentional
failure to perform stated duties, willful violation of any law, rule or
regulation (other than traffic violations or similar offenses) or final
cease-and-desist order, or material breach of any provision of this Agreement.

        (d)    Change in Control of the Corporation.    "Change in Control of
the Corporation" shall mean the occurrence of any of the following: (i) the
acquisition of control of the Corporation as defined in 12 C.F.R. §574.4, unless
a presumption of control is successfully rebutted or unless the transaction is
exempted by 12 C.F.R. §574.3(c)(vii), or any successor to such sections; (ii) an
event that would be required to be reported in response to Item 5.01 of Form 8-K
or Item 6(e) of Schedule 14A of Regulation 14A pursuant to the Securities
Exchange Act of 1934, as amended ("Exchange Act"), or any successor thereto,
whether or not any class of securities of the Corporation is registered under
the Exchange Act; (iii) any "person" (as such term is used in Sections 13(d) and
14(d) of the Exchange Act) is or becomes the "beneficial owner" (as defined in
Rule 13d-3 under the Exchange Act), directly or indirectly, of securities of the
Corporation representing 20% or more of the combined voting power of the
Corporation's then outstanding securities; or (iv) during any period of three
consecutive years,

--------------------------------------------------------------------------------




individuals who at the beginning of such period constitute the Board of
Directors of the Corporation cease for any reason to constitute at least a
majority thereof unless the election, or the nomination for election by
stockholders, of each new director was approved by a vote of at least two-thirds
of the directors then still in office who were directors at the beginning of the
period.

        (e)    Code.    "Code" shall mean the Internal Revenue Code of 1986, as
amended.

        (f)    Date of Termination.    "Date of Termination" shall mean (i) if
the Executive's employment is terminated for Cause or for Disability, the date
specified in the Notice of Termination, (ii) if the Executive's employment is
terminated due to his death, the date of death, and (iii) if the Executive's
employment is terminated for any other reason, the date on which a Notice of
Termination is given or as specified in such Notice.

        (g)    Disability.    Termination by the Employer of the Executive's
employment based on "Disability" shall mean termination because of any physical
or mental impairment which qualifies the Executive for disability benefits under
the applicable long-term disability plan maintained by the Employer or any
subsidiary or, if no such plan applies, which would qualify the Executive for
disability benefits under the Federal Social Security System.

        (h)    Effective Date.    The Effective Date of this Agreement shall
mean the date on which the Effective Time of the Merger, as such terms are
defined in the Merger Agreement, occurs.

        (i)    Good Reason.    Termination by the Executive of the Executive's
employment for "Good Reason" shall mean termination by the Executive within
twelve (12) months following a Change in Control of the Corporation based on:

(i)Without the Executive's express written consent, the failure to elect or to
re-elect or to appoint or to re-appoint the Executive to the office
of                        of the Employer or a material adverse change made by
the Employer in the Executive's functions, duties or responsibilities
as                        of the Employer;

(ii)Without the Executive's express written consent, a reduction by the Employer
in the Executive's Base Salary as the same may be increased from time to time
or, except to the extent permitted by Section 3(b) hereof, a reduction in the
package of fringe benefits provided to the Executive, taken as a whole;

(iii)The principal executive office of the Employer is relocated by more than 45
miles from the current principal executive office of the Employer or, without
the Executive's express written consent, the Employer requires the Executive to
be based anywhere other than an area within 45 miles of the location of the
Employer's current principal executive office, except for required travel on
business of the Employer to an extent substantially consistent with the
Executive's present business travel obligations;

(iv)Any purported termination of the Executive's employment by the Bank for
Disability which is not effected pursuant to a Notice of Termination satisfying
the requirements of paragraph (k) below; or

(v)The failure by the Employer to obtain the assumption of and agreement to
perform this Agreement by any successor as contemplated in Section 10 hereof.

        (j)    IRS.    IRS shall mean the Internal Revenue Service.

        (k)    Notice of Termination.    Any purported termination of the
Executive's employment by the Employer for any reason, including without
limitation for Cause, Disability or Retirement, or by the Executive for any
reason, including without limitation for Good Reason, shall be communicated by
written "Notice of Termination" to the other party hereto. For purposes of this
Agreement, a "Notice of Termination" shall mean a dated notice which
(i) indicates the specific termination provision in this

2

--------------------------------------------------------------------------------




Agreement relied upon, (ii) sets forth in reasonable detail the facts and
circumstances claimed to provide a basis for termination of Executive's
employment under the provision so indicated, (iii) specifies a Date of
Termination, which shall be not less than thirty (30) nor more than ninety
(90) days after such Notice of Termination is given, except in the case of the
Employer's termination of the Executive's employment for Cause, which shall be
effective immediately, and except as set forth in Section 18(a) hereof; and
(iv) is given in the manner specified in Section 11 hereof.

        (l)    Retirement.    "Retirement" shall mean voluntary termination by
the Executive in accordance with the Employer's retirement policies, including
early retirement, generally applicable to their salaried employees.

        2.    Term of Employment.    

        (a)   The Employer hereby employs the Executive
as                        , and the Executive hereby accepts said employment and
agrees to render such services to the Employer on the terms and conditions set
forth in this Agreement. Unless extended as provided in this Section 2, this
Agreement shall terminate on June 30, 2006. Prior to July 1, 2006 and each
July 1 thereafter, the Board of Directors of the Employer shall consider and
review (after taking into account all relevant factors, including the
Executive's performance hereunder) a one-year extension of the term of this
Agreement, and the term shall continue to extend each July 1 if the Board of
Directors approves such extension unless the Executive gives written notice to
the Employer of the Executive's election not to extend the term, with such
written notice to be given not less than thirty (30) days prior to any such
July 1. If the Board of Directors of the Employer elects not to extend the term,
it shall give written notice of such decision to the Executive not less than
thirty (30) days prior to any such July 1. If any party gives timely notice that
the term will not be extended as of any July 1, then this Agreement shall
terminate at the conclusion of its remaining term. References herein to the term
of this Agreement shall refer both to the initial term and successive terms.

        (b)   During the term of this Agreement, the Executive shall perform
such executive services for the Employer as may be consistent with his titles
and from time to time assigned to him by the Board of Directors of the Employer.
During the term of this Agreement, the Executive shall devote his best efforts
and his full time effort to the affairs and business of the Employer.

        3.    Compensation and Benefits.    

        (a)    Base Salary.    The Employer shall compensate and pay the
Executive for his services during the term of this Agreement at a minimum base
salary of $            per year ("Base Salary"), which may be increased from
time to time in such amounts as may be determined by the Board of Directors of
the Employer and may not be decreased without the Executive's express written
consent. In addition to his Base Salary, the Executive shall be entitled to
receive during the term of this Agreement such bonus payments as may be
determined by the Board of Directors of the Employer.

        (b)    Benefit Plans.    During the term of this Agreement, the
Executive shall be entitled to participate in and receive the benefits of any
pension or other retirement benefit plan, profit sharing, stock option, employee
stock ownership, or other plans, benefits and privileges given to employees and
executives of the Employer, to the extent commensurate with his then duties and
responsibilities, as fixed by the Board of Directors of the Employer. The
Employer shall not make any changes in such plans, benefits or privileges which
would adversely affect the Executive's rights or benefits thereunder, unless
such change occurs pursuant to a program applicable to all executive officers of
the Employer and does not result in a disproportionately greater adverse change
in the rights of or benefits to the Executive as compared with any other
executive officer of the Employer. Nothing paid to the Executive under any plan
or arrangement presently in effect or made available in the future shall be
deemed to be in lieu of the salary payable to the Executive pursuant to
Section 3(a) hereof.

3

--------------------------------------------------------------------------------




        (c)    Vacation.    During the term of this Agreement, the Executive
shall be entitled to paid annual vacation in accordance with the policies as
established from time to time by the Board of Directors of the Employer. The
Executive shall not be entitled to receive any additional compensation from the
Employer for failure to take a vacation, nor shall the Executive be able to
accumulate unused vacation time from one year to the next, except to the extent
authorized by the Board of Directors of the Employer.

        4.    Expenses.    The Employer shall reimburse the Executive or
otherwise provide for or pay for all reasonable expenses incurred by the
Executive in furtherance of or in connection with the business of the Employer,
including, but not by way of limitation, automobile expenses and other traveling
expenses, subject to such reasonable documentation and other limitations as may
be established by the Board of Directors of the Employer. If such expenses are
paid in the first instance by the Executive, the Employer shall reimburse the
Executive therefor.

        5.    Termination.    

        (a)    General.    The Employer shall have the right, at any time upon
prior Notice of Termination, to terminate the Executive's employment hereunder
for any reason, including without limitation termination for Cause, Disability
or Retirement, and the Executive shall have the right, upon prior Notice of
Termination, to terminate his employment hereunder for any reason.

        (b)    For Cause.    In the event that the Executive's employment is
terminated by the Employer for Cause, the Executive shall have no right pursuant
to this Agreement to compensation or other benefits for any period after the
applicable Date of Termination.

        (c)    Voluntary Termination by the Executive.    In the event the
Executive terminates his employment hereunder other than for death, Disability,
Retirement, Good Reason or an uncured material breach of this Agreement by the
Employer, then the Executive shall have no right pursuant to this Agreement to
compensation or other benefits for any period after the applicable Date of
Termination.

        (d)    Death.    In the event the Executive's employment hereunder is
terminated due to death, neither the Executive nor his estate or named
beneficiaries shall have any right pursuant to this Agreement to compensation or
other benefits for any period after the Date of Termination.

        (e)    Disability.    In the event the Executive's employment hereunder
is terminated due to Disability, the Executive shall be entitled to receive any
disability benefits provided under any disability plan maintained by the
Employer. Other than as set forth above, the Executive shall have no right
pursuant to this Agreement to compensation or other benefits for any period
after the Date of Termination.

        (f)    Retirement.    In the event the Executive's employment hereunder
is terminated due to Retirement, the Executive shall have no right pursuant to
this Agreement to compensation or other benefits for any period after the Date
of Termination.

        (g)    Involuntary Termination.    In the event that (i) the Executive's
employment is terminated by the Employer for other than Cause, Disability,
Retirement or the Executive's death or (ii) such employment is terminated by the
Executive due to a material breach of this Agreement by the Employer, which
breach has not been cured within fifteen (15) days after a written notice of
non-compliance has been given by the Executive to the Employer, then the
Employer shall pay to the Executive, within the earlier of thirty (30) days
following the Date of Termination or the next following December 31, a cash
severance amount equal to one times the Executive's current Base Salary;
provided, however, that this Section 5(g) shall not be applicable if the
termination of employment occurs concurrently with or subsequent to a Change in
Control of the Corporation.

4

--------------------------------------------------------------------------------




        (h)    Change in Control Termination.    In the event that (i) the
Executive's employment is terminated concurrently with or within twelve
(12) months following a Change in Control of the Corporation for other than
Cause, Disability, Retirement or the Executive's death or (ii) the Executive
elects to terminate his employment for Good Reason, then the Employer shall,
subject to the provisions of Section 6 hereof, if applicable,

        (A)  pay to the Executive, within the earlier of thirty (30) days
following the Date of Termination or the next following December 31, a cash
severance amount equal to two (2) times the Executive's Average Annual
Compensation; and

        (B)  maintain and provide for a period ending at the earlier of (i) one
year subsequent to the Date of Termination or (ii) the date of the Executive's
full-time employment by another employer (provided that the Executive is
entitled under the terms of such employment to benefits substantially similar to
those described in this subparagraph (B)), at no cost to the Executive, the
Executive's continued participation in all group insurance, life insurance,
health and accident insurance, disability insurance and other employee benefit
plans, programs and arrangements offered by the Employer in which the Executive
was entitled to participate immediately prior to the Date of Termination
(excluding (y) stock option plans, restricted stock plans and employee stock
ownership plans of the Employer and the Corporation and (z) bonuses and other
items of cash compensation), provided that in the event that the Executive's
participation in any plan, program or arrangement as provided in this
subparagraph (B) is barred, or during such period any such plan, program or
arrangement is discontinued or the benefits thereunder are materially reduced,
the Employer shall either arrange to provide the Executive with benefits
substantially similar to those which the Executive was entitled to receive under
such plans, programs and arrangements immediately prior to the Date of
Termination or pay a cash equivalency amount.

        6.    Limitation of Benefits under Certain Circumstances.    If the
payments and benefits pursuant to Section 5 hereof, either alone or together
with other payments and benefits which the Executive has the right to receive
from the Employer, Chester Valley, First Financial and their affiliates, would
constitute a "parachute payment" under Section 280G of the Code, the payments
and benefits payable by the Employer pursuant to Section 5 hereof shall be
reduced, in the manner determined by the Executive, by the amount, if any, which
is the minimum necessary to result in no portion of the payments and benefits
payable by the Employer under Section 5 being non-deductible to the Employer
pursuant to Section 280G of the Code and subject to the excise tax imposed under
Section 4999 of the Code. The determination of any reduction in the payments and
benefits to be made pursuant to Section 5 shall be based upon the opinion of
independent counsel selected by the Employer and paid by the Employer. Such
counsel shall be reasonably acceptable to the Employer and the Executive; shall
promptly prepare the foregoing opinion, but in no event later than thirty
(30) days from the Date of Termination; and may use such actuaries as such
counsel deems necessary or advisable for the purpose. Nothing contained herein
shall result in a reduction of any payments or benefits to which the Executive
may be entitled upon termination of employment under any circumstances other
than as specified in this Section 6, or a reduction in the payments and benefits
specified in Section 5 below zero.

        7.    Mitigation; Exclusivity of Benefits.    

        (a)   The Executive shall not be required to mitigate the amount of any
benefits hereunder by seeking other employment or otherwise, nor shall the
amount of any such benefits be reduced by any compensation earned by the
Executive as a result of employment by another employer after the Date of
Termination or otherwise, except as set forth in Section 5(h)(B)(ii) hereof.

        (b)   The specific arrangements referred to herein are not intended to
exclude any other benefits which may be available to the Executive upon a
termination of employment with the Employer pursuant to employee benefit plans
of the Employer or otherwise.

5

--------------------------------------------------------------------------------






        8.    Withholding.    All payments required to be made by the Employer
hereunder to the Executive shall be subject to the withholding of such amounts,
if any, relating to tax and other payroll deductions as the Employer may
reasonably determine should be withheld pursuant to any applicable law or
regulation.

        9.    Competitive Activities    

        (a)   The Executive agrees and acknowledges that by virtue of his
employment hereunder, he will maintain an intimate knowledge of the activities
and affairs of the Employer, including trade secrets, plans, business plans,
strategies, projections, market studies, customer information, employee records
and other internal proprietary and confidential information and matters
(collectively "Confidential Information"). As a result, and also because of the
special, unique and extraordinary services that the Executive is capable of
performing for the Employer or one of its competitors, the Executive recognizes
that the services to be rendered by him hereunder are of a character giving them
a peculiar value, the loss of which cannot be adequately or reasonably
compensated for by damages.

        (b)   Except for the purpose of carrying out his duties hereunder, the
Executive will not remove or retain, or make copies or reproductions of, any
figures, documents, records, discs, computer records, calculations, letters,
papers, or recorded or documented information of any type or description
relating to the business of the Employer. The Executive agrees that he will not
divulge to others any information (whether or not documented or recorded) or
data acquired by him while in the Employer's employ relating to methods,
processes or other trade secrets or other Confidential Information.

        (c)   The Executive agrees that the Employer is, and shall be, the sole
and exclusive owner of all improvements, ideas and suggestions, whether or not
subject to patent or trademark protection, and all copyrightable materials which
are conceived by the Executive during his employment, which relate to the
business of the Employer, which are confidential, or which are not readily
ascertainable from persons or other sources outside the Employer.

        (d)   Unless the Executive's employment is terminated in connection with
or following a Change in Control of the Corporation, then for a period of one
year after the termination of employment, the Executive shall not, directly or
indirectly, solicit, induce, encourage or attempt to influence any client,
customer or employee of the Employer to cease to do business with, or to
terminate any employee's employment with, the Employer. The Executive shall not
be subject to any of the limitations set forth in the preceding sentence if the
Executive's employment is terminated in connection with or following a Change in
Control of the Corporation.

        (e)   The Executive agrees that during the term of his employment
hereunder, except with the express consent of the Employer, he will not,
directly or indirectly, engage or participate in, become a director of, or
render advisory or other services for, or in connection with, or become
interested in, or make any financial investment in any firm, corporation,
business entity or business enterprise competitive with or to any business of
the Employer; provided, however, that the Executive shall not thereby be
precluded or prohibited from owning passive investments, including investments
in the securities of other financial institutions, so long as such ownership
does not require him to devote substantial time to management or control of the
business or activities in which he has invested. Notwithstanding anything to the
contrary contained in this Agreement, during the term of this Agreement, the
Executive shall have no employment contract or other written or oral agreement
concerning employment as an officer of a savings bank or any other financial
institution or financial institution holding company nor with any other entity
or person other than the Bank or the Corporation. The provisions of this
Section 9(e) shall not be applicable if the Executive's employment is terminated
in connection with or following a Change in Control of the Corporation.

6

--------------------------------------------------------------------------------






        (f)    The Employer shall be entitled to immediate injunctive or other
equitable relief to restrain the Executive from failing to comply with any
obligation under this Section 9 or from rendering his services to persons or
entities than the Employer, in addition to any other remedies to which the
Employer may be entitled under law. The right to such injunctive or other
equitable relief shall survive the termination by the Employer of the
Executive's employment.

        (g)   The Executive acknowledges that the restrictions contained in this
Section 9 are reasonable and necessary to protect the legitimate interests of
the Employer and that any violation thereof would result in irreparable injuries
to the Employer. The Executive acknowledges that, if the Executive violates any
of these restrictions, the Employer is entitled to obtain from any court of
competent jurisdiction, preliminary and permanent injunctive relief as well as
damages, and an equitable accounting of any earnings, profits and other benefits
arising from such violation, which rights shall be cumulative and in addition to
any other rights or remedies to which the Employer may be entitled. The
Executive further acknowledges that the provisions of Sections 9(a), (b), (c),
(f) and (g) shall remain in full force and effect beyond the termination of the
Executive's employment for any reason, including but not limited to termination
in connection with or following a Change in Control of the Corporation.

        10.    Assignability.    The Employer may assign this Agreement and its
rights and obligations hereunder in whole, but not in part, to any corporation,
bank or other entity with or into which the Employer may hereafter merge or
consolidate or to which the Employer may transfer all or substantially all of
its assets, if in any such case said corporation, bank or other entity shall by
operation of law or expressly in writing assume all obligations of the Employer
hereunder as fully as if it had been originally made a party hereto, but may not
otherwise assign this Agreement or its rights and obligations hereunder. The
Executive may not assign or transfer this Agreement or any rights or obligations
hereunder.

        11.    Notice.    For the purposes of this Agreement, notices and all
other communications provided for in this Agreement shall be in writing and
shall be deemed to have been duly given when delivered or mailed by first-class
certified or registered mail, return receipt requested, postage prepaid,
addressed to the respective addresses set forth below:

To the Employer: Secretary
Willow Grove Bank
Welsh & Norristown Roads
Maple Glen, Pennsylvania 19002-8030 To the Executive:                         
At his last address on file with
the Employers

        12.    Amendment; Waiver.    (a) Except as set forth in Section 12(b)
below, no provisions of this Agreement may be modified, waived or discharged
unless such waiver, modification or discharge is agreed to in writing and signed
by the Executive and such officer or officers as may be specifically designated
by the Board of Directors of the Employer to sign on its behalf. No waiver by
any party hereto at any time of any breach by any other party hereto of, or
compliance with, any condition or provision of this Agreement to be performed by
such other party shall be deemed a waiver of similar or dissimilar provisions or
conditions at the same or at any prior or subsequent time.

        (b)   The parties hereto acknowledge and agree that (i) the recently
enacted American Jobs Creation Act of 2004 established a new Section 409A of the
Code; (ii) Code Section 409A contains provisions governing the taxation of
deferred compensation; (iii) the compensation and other benefits to be paid or
otherwise provided under this Agreement, whether provided hereunder or pursuant
to any of the Employer's employee benefit plans, programs, policies or
arrangements (this Agreement and the plans, programs, policies and arrangements
are collectively referred to herein

7

--------------------------------------------------------------------------------



as the "Agreements"), may be negatively impacted by Section 409A of the Code;
(iv) the Internal Revenue Service has issued initial guidance and is expected to
issue additional guidance regarding the scope of Section 409A of the Code; and
(v) the Employer has until December 31, 2005 to amend the Agreements to bring
them into compliance with Section 409A of the Code. The parties hereto
acknowledge and agree that the Employer may amend any or all of the Agreements
after the date hereof in order to comply with Section 409A of the Code, without
having to obtain the Executive's consent to such amendments, provided that the
Employer agrees to negotiate in good faith with the Executive any changes to
this Agreement

        13.    Governing Law.    The validity, interpretation, construction and
performance of this Agreement shall be governed by the laws of the United States
where applicable and otherwise by the substantive laws of the Commonwealth of
Pennsylvania.

        14.    Nature of Obligations.    Nothing contained herein shall create
or require the Employer to create a trust of any kind to fund any benefits which
may be payable hereunder, and to the extent that the Executive acquires a right
to receive benefits from the Employer hereunder, such right shall be no greater
than the right of any unsecured general creditor of the Employer.

        15.    Headings.    The section headings contained in this Agreement are
for reference purposes only and shall not affect in any way the meaning or
interpretation of this Agreement.

        16.    Validity.    The invalidity or unenforceability of any provision
of this Agreement shall not affect the validity or enforceability of any other
provisions of this Agreement, which shall remain in full force and effect.

        17.    Counterparts.    This Agreement may be executed in one or more
counterparts, each of which shall be deemed to be an original but all of which
together will constitute one and the same instrument.

        18.    Regulatory Actions.    The following provisions shall be
applicable to the parties to the extent that they are required to be included in
employment agreements between a savings association and its employees pursuant
to Section 563.39(b) of the Regulations Applicable to All Savings Associations,
12 C.F.R. §563.39(b), or any successor thereto, and shall be controlling in the
event of a conflict with any other provision of this Agreement, including
without limitation Section 5 hereof.

        (a)   The Bank's Board of Directors may terminate the Executive's
employment at any time, but any termination by the Bank's Board of Directors,
other than termination for Cause, shall not prejudice the Executive's right to
compensation or other benefits under this Agreement.

        (b)   If the Executive is suspended from office and/or temporarily
prohibited from participating in the conduct of the Employer's affairs by a
notice served under Section 8(e)(3) or Section 8(g)(1) of the Federal Deposit
Insurance Act ("FDIA") (12 U.S.C. §1818(e)(3) and 1818(g)(1)), the Employer's
obligations under this Agreement shall be suspended as of the date of service,
unless stayed by appropriate proceedings. If the charges in the notice are
dismissed, the Employer may, in its discretion: (i) pay the Executive all or
part of the compensation withheld while its obligations under this Agreement
were suspended, and (ii) reinstate (in whole or in part) any of its obligations
which were suspended.

        (c)   If the Executive is removed from office and/or permanently
prohibited from participating in the conduct of the Employer's affairs by an
order issued under Section 8(e)(4) or Section 8(g)(1) of the FDIA (12 U.S.C.
§1818(e)(4) and (g)(1)), all obligations of the Employer under this Agreement
shall terminate as of the effective date of the order, but vested rights of the
Executive and the Employer as of the date of termination shall not be affected.

        (d)   If the Bank is in default, as defined in Section 3(x)(1) of the
FDIA (12 U.S.C. §1813(x)(1)), all obligations under this Agreement shall
terminate as of the date of default, but

8

--------------------------------------------------------------------------------






vested rights of the Executive and the Employer as of the date of termination
shall not be affected.

        (e)   All obligations under this Agreement shall be terminated pursuant
to 12 C.F.R. §563.39(b)(5) (except to the extent that it is determined that
continuation of the Agreement for the continued operation of the Employer is
necessary): (i) by the Director of the Office of Thrift Supervision ("OTS"), or
his/her designee, at the time the Federal Deposit Insurance Corporation ("FDIC")
enters into an agreement to provide assistance to or on behalf of the Bank under
the authority contained in Section 13(c) of the FDIA (12 U.S.C. §1823(c)); or
(ii) by the Director of the OTS, or his/her designee, at the time the Director
or his/her designee approves a supervisory merger to resolve problems related to
operation of the Bank or when the Bank is determined by the Director of the OTS
to be in an unsafe or unsound condition, but vested rights of the Executive and
the Employer as of the date of termination shall not be affected.

        19.    Regulatory Prohibition.    Notwithstanding any other provision of
this Agreement to the contrary, any payments made to the Executive pursuant to
this Agreement, or otherwise, are subject to and conditioned upon their
compliance with Section 18(k) of the FDIA (12 U.S.C. §1828(k)) and the
regulations promulgated thereunder, including 12 C.F.R. Part 359. In the event
of the Executive's termination of employment with the Bank for Cause, all
employment relationships and managerial duties with the Bank shall immediately
cease regardless of whether the Executive remains in the employ of the
Corporation following such termination. Furthermore, following such termination
for Cause, the Executive will not, directly or indirectly, influence or
participate in the affairs or the operations of the Bank.

        20.    Payment of Costs and Legal Fees and Reinstatement of
Benefits.    In the event any dispute or controversy arising under or in
connection with the Executive's termination is resolved in favor of the
Executive, whether by judgment, arbitration or settlement, the Executive shall
be entitled to the payment of (a) all legal fees incurred by the Executive in
resolving such dispute or controversy, and (b) any back-pay, including Base
Salary, bonuses and any other cash compensation, fringe benefits and any
compensation and benefits due to the Executive under this Agreement.

        21.    Entire Agreement.    This Agreement embodies the entire agreement
between the Employer and the Executive with respect to the matters agreed to
herein. All prior agreements between the Employer and the Executive with respect
to the matters agreed to herein are hereby superseded and shall have no force or
effect, including the agreement between the parties dated January 20, 2005.
Without limiting the generality of the preceding sentence, the parties hereto
agree that, immediately prior to the Effective Date, the Agreement dated
June 30, 2003 between Chester Valley, First Financial and the Executive (the
"Old Agreement") shall be cancelled and shall have no force and effect, and the
Executive agrees that he shall not be entitled to and shall not receive any
payments or benefits pursuant to the Old Agreement as a result of the
transactions contemplated by the Merger Agreement.

9

--------------------------------------------------------------------------------



        IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement
as of the day and year first above written.

Attest:   WILLOW GROVE BANK


--------------------------------------------------------------------------------

Christopher E. Bell
Senior Vice President
 
By:


--------------------------------------------------------------------------------

Frederick A. Marcell Jr.
President and Chief Executive Officer
 
 
EXECUTIVE
 
 
By:


--------------------------------------------------------------------------------

10

--------------------------------------------------------------------------------





QuickLinks


Exhibit 10.6

